Case 1:17-cv-01317-EGS Document 29-1 Filed 05/01/19 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 18-5121 September Term, 2018
1:17-cv-01317-EGS
Filed On: May 1, 2019
Dale B. Adams,

Appellant
Vv.
John Doe, also known as Billy, et al.,

Appellees

ORDER

Upon consideration of appellant's motion to voluntarily dismiss the appeal, and
the supplement thereto, it is

ORDERED that the motion be granted, and this case is hereby dismissed.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to issue the mandate forthwith to the district court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Laura Chipley
Deputy Clerk
